NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PROMEGA CORPORATION,
Plaintiff-Appellant, 1
AND
MAX-PLANCK-GESELLSCHAFT ZUR FORDERUNG
DER W'ISSENSCHAFTEN E.V.,
Plain,tiff,
V.
LIFE TECHNOLOGIES CORPORATION,
INVITROGEN IP HOLDINGS, INC.,
AND APPLIED BIOSYSTEMS, LLC,
Defen,dants-Appellees.
2011-1263
Appea1 from the United States District Court for the
Weste1'n District of Wisc0nsin in case no. 10-CV-0281,
Senior Judge Barbara B. Crabb.
ON MOTION
ORDER

PROMEGA CORP V. LIFE TECH
2
Life Techn01ogies Corporation, Invitr0gen IP Ho1d-
ings, Inc., and App1ied Biosysterns, LLC, move to with-
draw Kurtis D. MacFerrin as counsel of record
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted
gm 0 6 2011
Date
ccc Ja1nes R. Tr0upis, Esq.
Francis M. Wikstr0m, Esq.
Kurtis D. MacFerrin, Esq.
s21
FOR THE COURT
/S/ J an H0rba1y
J an H0rba1y
C1erk
FILED
u.s. count
rs-re FEo€§A'i_PciiEA union
Ls
nc
OCT 0 6 2011
.|AN HORBALY
CLERK